DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Secker (USPN 5,188,108) teaches an oximetry system (Figs. 1-10) comprises optical transmitters and receivers (Figs. 1-5, 7 and 10) wherein distances between the transmitters and the receiver are selected such that the length of the light path between the red transmitter and the receiver is substantially equal to the length of the light path between the infrared transmitter and the receiver (abstract).  Essenpreis et al. (USPN 5,692,504) teaches a glucose monitoring system comprises the use of wavelength ranges between 1300nm-1900nm (Fig. 2) and optical source-detector separation distances/ zones (D1 and D2, Figs. 9-10), wherein the detection site should be selected between a bounding circle (Fig. 10). Bechtel et al. (USPN 9,398,870) teaches a tissue oximeter comprises the use of near infrared wavelengths and optical source-detector separation distances/ zones (Figs. 9A-9B), wherein the source-to-detector distances may also be selected such that increases in these distances are substantially uniform. Thereby, a plot of source-to-detector distance verses reflectance detected by light detectors 170 can provide a reflectance curve where the data points are substantially evenly spaced along the x-axis (Col 18 line 7 – Col 19 line 4). Simonsen et al. (USPN 5,676,143) teaches a glucose monitoring system (Figs. 4-22) comprises the use of wavelength ranges between 1300nm-1900nm (Fig. 2) and optical source-detector separation distances/ zones (D1-D5, Figs. 4-15), wherein the detection field can be selected by processing the measured intensity signals of those photosensitive elements at which the desired detection field is imaged in order to derive the concentration (Col 13 line 59 – Col 14 line 27). Cheng et al. (USPN 6,516,209) teaches an optical imaging system (Figs. 1-5) comprises the use of near infrared wavelengths (Col 9 lines 20-42) and far and near optical source-detector separation distances/ zones (Figs. 1A-1D), wherein the signal analyzer analyzes amplitudes of the output signal and selects multiple points of the output signal having substantially similar amplitudes (abstract). The prior art of record does not teach or suggest “selecting a first current mean optical pathway of the first photons, between said first illumination zone and said first detection zone, probing a first maximum depth in a common layer, the common layer comprising a dermis layer of the skin, the first current mean optical pathway comprising a first absorbance; and selecting a second current mean optical pathway of the second photons, between said second illumination zone and said second detection zone, probing a second maximum depth in the common layer of the dermis, the second current mean optical pathway comprising a second absorbance at least one hundred twenty percent of the first absorbance and less than two hundred percent of the first absorbance, the second radial distance at least three times the first radial distance”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791